Appellant filed an application for compensation. Appellee filed a motion to dismiss said application for the alleged reason that the claim was barred by the statute of limitation. Appellee's motion was overruled. At the hearing, the parties agreed on a statement of facts in the case. The Industrial Board denied compensation.
The facts in this case are in some respects similar to the case of Evansville, etc., Milk Co. v. Allen (1926),84 Ind. App. 199, 150 N.E. 793, but they are not identical, as in that case there was an application for adjustment of compensation and not for review on account of changed conditions as in the instant case. The facts in this case are such as to bring it within the rule laid down in In re Hogan (1921), 75 Ind. App. 53, 129 N.E. 633, and, on authority of that case, the award is affirmed. *Page 695